Filing Date: 1/26/2017
Claimed Domestic Priority:	7/8/2015 (14/794513 CON)
				4/26/2012 (13/456477 CON)
Claimed Foreign Priority: 	4/29/2011 (JP 2011-102547)
Applicant: Ohsawa et al. 
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/9/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-17, and 19-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2007/0176161).
With regard to claim 2, Seo teaches, in Figs 1 and 8C, a light-emitting element comprising: a first substrate (600); a first metal electrode (101) over the first substrate; a conductive metal oxide layer (111B, [0217]-[0219]) over and in contact with the first metal electrode, the conductive metal oxide layer comprising indium and tin ([0217]-[0219]); a first light-emitting layer (112B) over the conductive metal oxide layer; a second light-emitting layer (112R) over the first light-emitting layer; and a second metal electrode (102) over the second light-emitting layer, wherein the light-emitting element has a microcavity structure (the structure of Seo is clearly a microcavity as it is a cavity of short optical length ensconced between two mirrors, please see the Response to Arguments section below), wherein the first metal electrode 
Seo does not explicitly teach that an optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode is between 650 nm and 1500 nm and that a thickness of the second metal electrode is 10 nm or larger and 20 nm or less.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size and that the second metal electrode thickness would impact the light transmitting and electrical properties of the electrode ([0053]).
The specific claimed optical path length and second metal electrode thickness, absent any criticality, is only considered to be the “optimum” optical path length and second metal electrode thickness disclosed by Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, the light transmitting and electrical properties of the second electrode, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode of 
Since the applicant has not established the criticality (see next paragraph) of the optical path length and second metal electrode thickness stated and since these optical path lengths and second metal electrode thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length and second metal electrode thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to the claim language referring to "wherein light with resonant wavelengths is amplified in the microcavity structure, wherein light with out of resonance wavelengths is attenuated in the microcavity structure," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Seo shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended effect of the structure that the Seo reference is clearly capable of as it is a microcavity, does not affect the structure of Seo’s device.
With regard to claim 3, Seo teaches, in Figs 1 and 8C, a third light-emitting layer (112G) between the first light-emitting layer and the second light-emitting layer.
With regard to claim 4, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are different in emission color from each other ([0042]).
With regard to claim 5, Seo teaches, in Figs 1 and 8C, that the third light-emitting layer has an emission peak at a wavelength of 495 nm to 560 nm ([0092]).
With regard to claim 6, Seo teaches, in Figs 1 and 8C, a charge generation layer between the first light-emitting layer and the second light-emitting layer (113B).
With regard to claim 8, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer and the second light-emitting layer overlap with the first metal electrode (see Fig 1).
With regard to claim 9, Seo teaches, in Figs 1 and 8C, a layer (111R) between the conductive metal oxide layer and the first light-emitting layer, wherein the layer comprises a material having a hole-transport property.
With regard to claim 10, Seo teaches most of the limitations of this claim as set forth above with regard to claim 2.
Seo does not explicitly teach that an optical path length 1200 nm to 1400 nm.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size.
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length of 1200 nm to 1400 nm is used, as already suggested by Seo.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 11, Seo teaches, in Figs 1 and 8C, a second substrate (610) over the second metal electrode, wherein a space between the second metal electrode and the second substrate is filled with a solid (753).
With regard to claim 12, Seo teaches, in Figs 1 and 8C, a lighting device comprising the light-emitting element according to claim 2 ([0001]).
With regard to claim 13, Seo teaches, in Figs 1 and 8C, a light-emitting element comprising: a first substrate (600); a first metal electrode (101) over the first substrate; a conductive metal oxide layer (111B, [0217]-[0219]) over and in contact with the first metal electrode, the conductive metal oxide layer comprising indium and tin ([0217]-[0219]); a first 
Seo does not explicitly teach that an optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode is between 650 nm and 1500 nm and that a thickness of the second metal electrode is 10 nm or larger and 20 nm or less.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size and that the second metal electrode thickness would impact the light transmitting and electrical properties of the electrode ([0053]).
The specific claimed optical path length and second metal electrode thickness, absent any criticality, is only considered to be the “optimum” optical path length and second metal electrode thickness disclosed by Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length L between a bottom surface of the conductive metal oxide layer and a bottom surface of the second metal electrode of between 650 nm and 1500 nm and a thickness of the second metal electrode is 10 nm or larger and 20 nm or less is used, as already suggested by Seo.
Since the applicant has not established the criticality (see next paragraph) of the optical path length and second metal electrode thickness stated and since these optical path lengths and second metal electrode thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length and second metal electrode thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to the claim language referring to "wherein light with resonant wavelengths is amplified in the microcavity structure, wherein light with out of resonance wavelengths is attenuated in the microcavity structure," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is 
With regard to claim 14, Seo teaches, in Figs 1 and 8C, a third light-emitting layer (112G) between the first light-emitting layer and the second light-emitting layer.
With regard to claim 15, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer, the second light-emitting layer, and the third light-emitting layer are different in emission color from each other ([0042]).
With regard to claim 16, Seo teaches, in Figs 1 and 8C, that the third light-emitting layer has an emission peak at a wavelength of 495 nm to 560 nm ([0092]).
With regard to claim 17, Seo teaches, in Figs 1 and 8C, a charge generation layer between the first light-emitting layer and the second light-emitting layer (113B).
With regard to claim 19, Seo teaches, in Figs 1 and 8C, that the first light-emitting layer and the second light-emitting layer overlap with the first metal electrode (see Fig 1).
With regard to claim 20, Seo teaches, in Figs 1 and 8C, a layer (111R) between the conductive metal oxide layer and the first light-emitting layer, wherein the layer comprises a material having a hole-transport property.
With regard to claim 21
Seo does not explicitly teach that an optical path length 1200 nm to 1400 nm.  Nonetheless, the skilled artisan would know too that the optical path length would impact the luminous output efficiency ([0045]) and the overall device size.
The specific claimed optical path length, absent any criticality, is only considered to be the “optimum” optical path length disclosed by Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired luminous output efficiency, the overall device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the optical path length of 1200 nm to 1400 nm is used, as already suggested by Seo.
Since the applicant has not established the criticality (see next paragraph) of the optical path length stated and since these optical path lengths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed optical path length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff,
With regard to claim 22, Seo teaches, in Figs 1 and 8C, a second substrate (610) over the second metal electrode, wherein a space between the second metal electrode and the second substrate is filled with a solid (753).
With regard to claim 23, Seo teaches, in Figs 1 and 8C, a lighting device comprising the light-emitting element according to claim 13 ([0001]). 
Claims 7 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US 2007/0176161) in view of  Andriessen (US 2003/0003614).
With regard to claim 7, Seo discloses the claimed invention as set forth above with regard to claim 2, except for the use of Au (Seo, [0053]) instead of Ag. Andriessen teaches ([0066]) that Ag and Au are equivalent materials known in the art.  Therefore, because these thin transparent electrode materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute Ag for Au since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 18, Seo discloses the claimed invention as set forth above with regard to claim 2, except for the use of Au (Seo, [0053]) instead of Ag. Andriessen teaches ([0066]) that Ag and Au are equivalent materials known in the art.  Therefore, because these thin transparent electrode materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute Ag for Au since the substitution would yield predictable results. See .
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
there is no support cited by the Office in the Final Rejection for the contention that the structure of Seo is a microcavity.

The Examiner responds:
The structure of Seo is clearly a microcavity structure where light emitting layers are sandwiched between a reflective electrode and a partially reflective electrode.  This would be immediately apparent to the ordinary artisan.  To underscore this fact, find the attached Shinar et al. Organic Light-Emitting Devices.  Springer, New York, NY.  2004.  Specifically at page 104, Section 4.2, paragraph 2, Shinar recites “A planar Fabry-Perot microcavity generally refers to a cavity of short optical length ensconced between two mirrors, as illustrated in Fig. 4.1 a. One or even both of these mirrors could be partially transmitting in order to couple light out of the cavity. Such planar Fabry-Perot microcavities (often simply referred to as planar microcavities) have been used to make organic LEDs and photoexcited lasers.”  Clearly, the device of Seo meets this qualification.  
The Applicants argue:
the Office appears to be taking official notice in this contention, without documentary support. Such official notice is improper under MPEP 2144.03(A), as such a contention is not a fact that is well known and capable of instant and unquestionable demonstration of being well known. As a result, documentary evidence by the Office is necessary to support such a contention. As such documentary support has not been provided by the Office, the contention and rejections based thereon are improper and clear error. As the Office has not addressed this point, it is respectfully requested that the Office provide a specific and detailed response to why this contention, with no support, in the rejection is proper under the MPEP and how …

The Examiner responds:
The Applicants repeatedly make this argument.  The provision of the Shinar et al. document clearly show that the basis all the statements that have been alleged by the Applicant to be unsupported are in fact so well known in the art as to have been discussed in a survey title, 7 years older than the earliest filing date of the instant application.  This is “instant and unquestionable demonstration of being well known,”.  The Applicant is directed to pp. 103-114, particularly section 4.2 for a description of what a microcavity is and section 4.3 at equation (4) for why the quarter wave behavior is as discussed in prior Office Actions.
The Applicants argue:
a gold film with a thickness of 11.5 nm (which is within the claimed range) had a transmittance of lower than 20%.  This is clearly not a layer having a high light-transmitting property, as recited in Seo

The Examiner responds:
The term “high” is a relative term that Seo does not define explicitly, or provide any values for.  This does not rise to the level of teaching away from 20% transmissivity.  
The Applicants argue:
second electrode 102 in Seo does not appear to be a metal electrode. As explained in [0053] in Seo, second electrode 102 can be formed from “a light-transmitting material such as indium tin oxide (ITO).” Seo teaches that such an electrode of ITO is much thicker than the claimed range for a second metal electrode. In the Advisory Action, the Examiner cites to Figs. 16, 18A, 18B and [0226] in Seo. This disclosure in Seo is directed to Embodiment 3 which discloses a non-metal second electrode 102 formed of indium tin oxide containing silicon oxide and being 110 nm thick. See [0223]in Seo. Such a second electrode has a much greater thickness than the claimed thickness range of the claimed “second metal electrode” have a thickness of 10 nm or larger and 20 nm or less

The Examiner responds:
It is correct that Embodiment 3 of Seo is directed to a microcavity with a thicker ITO second electrode.  However, the microcavity features pointed to would be similarly present with a thinner metal electrode, as claimed.  However, this is entirely moot as the Shinar document demonstrates the same facts more clearly and directly.
All other arguments have been fully addressed in prior Office Actions or in the rejections, as set forth above.
Conclusion 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ R GUPTA/
Primary Examiner, Art Unit 2829